Citation Nr: 0111845	
Decision Date: 04/24/01    Archive Date: 05/01/01

DOCKET NO.  00-12 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased evaluation for temporomandibular 
joint (TMJ) dysfunction, status post fracture of the 
mandible, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active military service from July 1971 to 
July 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating determination 
of the Houston Department of Veterans Affairs (VA) Regional 
Office (RO).  The RO denied entitlement to an increased 
evaluation for TMJ dysfunction, status post fracture of the 
mandible.

In November 2000, the veteran indicated that he desired a 
hearing before a Member of the Board in Washington, DC.  In 
March 2001, he withdrew his request for this hearing.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92 published at 57 Fed. Reg. 49,747 
(1992)).  Therefore, for these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case. 

The Board notes that the veteran's representative has argued 
that 38 C.F.R. §§ 4.40 and 4.45 are for application.  The 
Board observes that the Court  has held that diagnostic codes 
predicated on limitation of motion do not prohibit 
consideration of a higher rating based on functional loss due 
to pain or due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, 
4.59 (2000).  Johnson v. Brown, 9 Vet. App. 7 (1997); DeLuca 
v. Brown, 8 Vet. App. 202 (1945).

It was also held that the provisions of 38 C.F.R. § 4.14 
(2000) (avoidance of pyramiding) do not forbid consideration 
of a higher rating based on greater limitation of motion due 
to pain on use, including during flare-ups.  DeLuca v. Brown, 
8 Vet. App. 202 (1995).

The veteran's disability is currently evaluated under the 
provisions of 38 C.F.R. § 4.150, Diagnostic Code 9905 (2000), 
a diagnostic code that is based on limitation of motion.

While the Board notes that the veteran was afforded a VA 
examination in January 2000, to determine the severity of his 
residuals, the examiner did not provide sufficient 
information in order to make a determination as to whether an 
increased evaluation was warranted under §§ 4.40 or 4.45.

VA regulations provide that where "diagnosis is not 
supported by the findings on the examination report or if the 
report does not contain sufficient detail, it is incumbent 
upon the rating board to return the report as inadequate for 
evaluation purposes."  38 C.F.R. § 4.2 (2000); see 38 C.F.R. 
§ 19.9 (2000).  Where the Board makes a decision based on an 
examination report that does not contain sufficient detail, 
remand is required "for compliance with the duty to assist 
by conducting a thorough and contemporaneous medical 
examination."  Goss v. Brown, 9 Vet. App. 109, 114 (1996); 
Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

The Board also notes it appears that the January 2000 
examination was conducted without the veteran's claims file 
having been submitted to the examiner in conjunction with the 
examination.  It is clear from the history part of the 
examination report that the examiner was relying on the 
veteran's subjectively provided narrative.

The fact that the January 2000 examination was conducted 
without access to the appellant's claims file renders the 
subject examination inadequate for rating purposes.  See, 
e.g., 38 C.F.R. § 4.1 (2000) ("It os...essential both in the 
examination and in the evaluation of the disability, that 
each disability be viewed in relation to its history.") See 
also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) 
("[F]ulfillment of the statutory duty to assist...includes 
the conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one." (emphasis 
added)).  Accordingly, further development is warranted.

Accordingly, this case is REMANDED for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

In this regard, the RO should request the 
appellant to identify the names, 
addresses, and approximate dates of 
treatment for all medical care providers, 
VA and non-VA, inpatient and outpatient, 
who may possess additional records 
referable to treatment for residuals of 
the mandibular fracture, including any 
treatment for the jaw and teeth.  After 
securing any necessary authorization or 
medical releases, the RO should request 
and associate with the claims file 
legible copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not 
previously been secured.  Regardless of 
the appellant's response, the RO should 
obtain all outstanding VA treatment 
reports as indicated by the veteran.  

In particular, after obtaining proper 
authorization from the veteran, the RO 
should obtain and associate with the 
claims folder copies of all treatment 
records of the veteran from ELH, MD, 3030 
North St., Beaumont, TX, 77702, and AAB, 
DDS, 2511 McFadden, Beaumont, TX, 77702.

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

2.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been unable 
to obtain such records by identifying the 
specific records not obtained, explaining 
the efforts used to obtain those records, 
and describing any further action to be 
taken with respect to the claims.  VCAA of 
2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified 
as amended at 38 U.S.C. § 5103A (b)(2)).

3.  The veteran should be scheduled for a 
VA oral or dental examination by an 
appropriate medical specialist for the 
purpose of determining the nature and 
extent of severity of his TMJ dysfunction, 
status post fracture of the mandible.  

The claims file, copies of the criteria 
for rating TMJ disability, and a separate 
copy of this remand must be made available 
to and reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The medical specialist 
must annotate the examination report that 
the claims file was in fact made available 
for review in conjunction with the 
examination.  Any further indicated 
special studies should be conducted.

The examination should include all 
indicated tests and studies, including 
range of motion testing reported in 
millimeters, as it relates to the inter-
incisal range and range of lateral 
excursion.  The examination findings must 
be reported in detail.  If loss of range 
of motion is present, the examiner should 
comment on whether the loss of range of 
motion is mild, moderate, or severe as 
well as the reason for the loss of motion.  
The examiner is further requested to 
carefully elicit from the veteran all 
pertinent subjective complaints with 
regard to his jaw and teeth, and to make 
specific findings as to whether each 
complaint is related to the service-
connected TMJ dysfunction, status post 
fracture of the mandible.  The examiner is 
further requested to render an opinion as 
to whether there is adequate pathology 
present to support the level of each of 
the veteran's subjective complaints.

The examiner is also requested to offer 
opinions on the following issues:

	(a)  Can pain and limitation of 
motion, if any, be attributed solely to 
the service-connected TMJ dysfunction, 
status post fracture of the mandible?

	(b)  Does the TMJ dysfunction, 
status post fracture of the mandible, 
cause weakened movement, fatigability, or 
incoordination?  If so, the examiner 
should comment on the severity of these 
manifestations on the ability of the 
appellant to perform average employment 
in a civil occupation.

	(c) In relation to any subjective 
complaints of pain, is pain visibly 
manifested on movement of the joint, the 
presence and degree of, or absence of, 
muscle atrophy attributable to the TMJ 
dysfunction, status post fracture of the 
mandible, the presence or absence of 
changes in condition of the skin 
indicative of disuse due to TMJ 
dysfunction, status post fracture of the 
mandible, or the presence or absence of 
any other objective manifestation that 
would demonstrate disuse or functional 
impairment due to pain attributable to 
the service-connected TMJ dysfunction, 
status post fracture of the mandible.

Any opinions expressed by the medical 
specialist must be accompanied by  a 
complete rationale.

The veteran is hereby advised that 
failure to report for any scheduled VA 
examination may adversely affect the 
outcome of his claim for increased 
compensation benefits.


Moreover, the governing regulation 
provides that failure to report without 
good cause for an examination in 
conjunction with a claim for an increased 
rating will result in the denial of the 
claim.  38 C.F.R. § 3.655 (2000); 
Connolly v. Derwinski, 1 Vet. App. 566 
(1991).

4.  Thereafter, the RO should review the 
claims folder to ensure that all of the 
foregoing requested development has been 
completed.  

In particular, the RO should review the 
requested examination report(s) and 
required opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.  The RO is advised 
that where the remand orders of the Board 
or the Court are not complied with, the 
Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  See Stegall v. 
West, 11 Vet. App. 268, 270-1 (1998).

The RO must also review the claims file to 
ensure that all notification and 
development action required by the VCAA of 
2000, Pub. L. No. 106-475 is completed.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

6.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claim of entitlement to 
an increased evaluation for TMJ 
dysfunction, status post fracture of the 
mandible, with consideration of the 
recently enacted legislation.  

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations pertinent to the issue currently on appeal.  A 
reasonable period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.  The veteran is advised that 
the examination requested in this remand are deemed necessary 
to evaluate his claim and that his failure, without good 
cause, to report for scheduled examinations could result in 
the denial of his claim.  38 C.F.R. § 3.655 (2000).



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

